Exhibit 10.22
PARTIAL WAIVER OF AUTOMATIC OPTION GRANT
     Reference is made to that certain Restated Omnibus Incentive Plan (Formerly
the Restated 1988 Executive Stock Option Plan) (the “Plan”) of CorVel
Corporation, a Delaware corporation (the “Company”), as amended and restated
through June 27, 2006. Pursuant to Article III of the Plan, each eligible
non-employee Board member of the Company who has not at any time been in the
prior employ of the Company (or any parent or subsidiary) shall, on the date of
his or her initial appointment to the Board, automatically be granted a
non-statutory option (the “Automatic Grant”) to purchase seven thousand five
hundred (7,500) shares of the Company’s Common Stock, as adjusted from time to
time pursuant to the terms of the Plan. On December 8, 2006, the Company
effectuated a three-for-two stock split in the form of a 50% stock dividend (the
“Stock Split”). Accordingly, pursuant to the terms of Section II.A.(ii) of
Article III and Section V.C.(iii) of Article I of the Plan, the number of shares
of the Company’s Common Stock for which the Automatic Grant shall be made
subsequent to the Stock Split was automatically adjusted to equal an aggregate
of eleven thousand two hundred fifty (11,250) shares as a result of the Stock
Split. On February 4, 2008, upon the initial appointment of the undersigned to
the Board, the undersigned became entitled to receive an Automatic Grant for
eleven thousand two hundred fifty (11,250) shares of the Company’s Common Stock.
     By executing below, the undersigned, as a non-employee Board member of the
Company, hereby permanently and irrevocably waives her right to receive the
option adjustment for the additional three thousand seven hundred fifty (3,750)
shares of the Company’s Common Stock that resulted from the Stock Split (the
“Option Adjustment”), such that the Automatic Grant granted to her on February
4, 2008 shall only entitle her to purchase an aggregate of seven thousand five
hundred (7,500) shares of the Company’s Common Stock, as adjusted for any future
stock splits, stock dividends and the like occurring after the date hereof. The
undersigned further represents and warrants that she has not exercised any of
the Option Adjustment and that she is receiving nothing else in any way in
consideration, substitution or replacement of such Option Adjustment that is
being waived hereby.

     
Dated: February 5, 2008
  NON-EMPLOYEE BOARD MEMBER:
 
   
 
  /s/ Jean H. Macino
 
   
 
  Print Name:

ACCEPTED AND ACKNOWLEDGED:
CORVEL CORPORATION

     
/s/ Dan Starck
 
   
By: Dan Starck
   
Its: President and Chief Executive Officer
   

 